Citation Nr: 0531684	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-14 809  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for PTSD.  Appeal to the Board was perfected.  

In April 2003, the veteran testified in person before the 
undersigned Veterans Law Judge of the Board, sitting in 
Winston-Salem, North Carolina.  The veteran was notified that 
he would have a second Board hearing opportunity, as the 
recording and transcription of his 2003 hearing testimony are 
not available.  In October 2004, the veteran affirmatively 
waived his right to testify at a second hearing.   

In October 2003, the Board denied the veteran's motion to 
advance his PTSD claim on the Board's docket.

In November 2004, the Board remanded the matter for further 
evidentiary development.  The remand directives having been 
completed, the claim is again before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran has not communicated to VA sufficient 
information concerning stressor incident(s) to permit 
meaningful corroboration efforts, and his alleged stressor 
remains uncorroborated.




CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.159(c)(2)(i) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - PTSD

As an initial matter, the Board concedes that a PTSD 
diagnosis is in effect.  See March 2000 report of E.P., a 
social worker at Logan, West Virginia, VA medical facility.  
As this basic criterion seems to be met, the Board's focus is 
not upon this aspect of the claim.  See 38 C.F.R. § 3.304(f) 
(2005).  

Rather, the crux of this claim is whether the record presents 
an adequately corroborated PTSD stressor that could support 
the diagnosis.  Id.  The importance of a corroborated 
stressor and the veteran's own responsibility in supplying VA 
with information as to a stressor allegation adequate for 
enable meaningful corroboration were stressed by the Board in 
its November 2004 remand order.  Thus, given the lack of a 
corroborated stressor, a cornerstone requirement here, the 
Board need not discuss in detail the related issue of whether 
the PTSD diagnosis itself is adequate.  (The law, however, 
does provide: "Just because a physician or other health 
professional accepted appellant's description of his . . . 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).)  

Here, VA must necessarily focus upon adequate verification of 
the claimed stressor because the record does not show 
engagement in combat against the enemy.  If the evidence 
establishes combat activity and the claimed stressor is 
related thereto, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of such service, then the veteran's lay 
testimony alone may establish the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

A determination as to whether a claimant is a combat veteran 
is significant in a PTSD claim because he is entitled to have 
his lay stressor allegation accepted, without corroboration, 
if he had engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353 (1998).  The U. S. Court of Appeals for Veterans 
Claims (Court) held that: 

"[w]here it is determined, through recognized 
military citations or other supportive 
evidence, that the veteran was engaged in 
combat with the enemy and the claimed 
stressors are related to such combat, [his] 
lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that [his] testimony is found to be 
'satisfactory,' e.g., credible, and 
'consistent with the circumstances, 
conditions, or hardships of [combat] 
service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must find that the veteran had 
engaged in combat with the enemy.  See Zarycki. 

If the claimed stressor is related to combat, service 
department evidence that a veteran engaged in combat or that 
he was awarded a combat-specific medal or citation, will be 
accepted, in the absence of contrary evidence, as conclusive 
evidence of a stressor.  "Credible supporting evidence" of 
a non-combat stressor may be obtained from service records or 
other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
However, the requirement of "credible supporting evidence" 
means that "the appellant's [uncorroborated] testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

Corroboration of alleged stressors inextricably involves 
issues of credibility.  Credibility is an adjudicative, as 
opposed to a medical, determination.  The Board has the 
"authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  It must assess the 
credibility and weight of all the evidence to determine its 
probative value, accounting for evidence it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any favorable evidence.  Equal weight is not 
assigned to each piece of evidence in the record; not every 
piece of evidence has the same probative value, and the Board 
is not required to accept an uncorroborated account of 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Here, first and foremost, combat activity is not shown based 
upon receipt of combat-specific service awards, such as 
Combat Infantryman Badge, Purple Heart Medal, or Bronze Star 
Medal with a "V" device for valor in combat.  According to 
DD Form 214 and recent correspondence from the National 
Personnel Records Center (NPRC), the veteran received the 
Good Conduct Medal, National Defense Service Medal, Korean 
Service Medal with one bronze service star (but not specified 
to include a "V" device), and United Nations Service Medal.  
None of these awards is a combat-specific award.       

Also, it is noted that the veteran's "most significant duty 
assignment" is noted as "60TH STA HOSPITAL (FRANCE)."  The 
veteran served one year, five months, and 18 days of foreign 
service (DD 214 does not specify where abroad he served).  
See DD Form 214.  He stated that he worked in the 
"frontlines" as a medic.  See, e.g., November 1999 VA 
outpatient treatment record.  This lay and service personnel 
evidence does not conclusively establish combat activity, 
separately or collectively, although it does not rule out 
combat, or even the possibility that the veteran could have 
experienced significant stress while working as a medic.

As for whether the veteran might have physically been in 
Korea during the Korean War so as to put him in or near a 
combat zone, whether or not as a medic, the evidence is that 
of the veteran's lay allegation and the receipt of the Korean 
Service Medal.  As for the former, the veteran reported that 
he had seen dead bodies, had hidden under dead bodies, was 
hidden by Koreans, and had seen Korean civilian women being 
raped by enemy soldiers (thus, arguing that he physically had 
served abroad in or near combat zones).  Also, he reported 
that he himself had killed two enemy soldiers who raped the 
women.  See November 1999 VA medical record.  Such 
experiences, if true, understandably could be traumatic.  
However, they are not the type of incidents that could be the 
subject of meaningful corroboration efforts.  

Notwithstanding the above, the Board has carefully reviewed 
the record to determine whether the veteran's physical 
presence in Korea could be adequately corroborated.  The sole 
official record on this point is the receipt of the Korean 
Service Medal that could indicate physical presence in Korea 
for some time during active duty.  However, again, the Korean 
Service Medal is not a combat-specific medal, and, as stated 
in the preceding paragraph, the veteran has not provided 
specific stressor information as to his purported service in 
Korea to enable further corroboration.  Furthermore, the DD 
214 seems to indicate that performance of medic duties might 
have been in France, although this is not conclusive evidence 
that the veteran was never in Korea during the Korean 
Conflict.    

The veteran also said he said that served in Korea, between 
mid and late 1953, in or near Whitehorse Mountain, Bunker 
Hill, Triangle Hill, and Jane Russell Hill.  He also claimed 
he was near Heartbreak Ridge, in a plane that was shot down 
after takeoff and that he parachuted to the ground.  He spent 
most of his time near Old Baldy.  He said that he was 
evacuated from Korea to the 60th Station Hospital, Ingrandes, 
France, due to amnesia.  The RO has made numerous efforts to 
obtain from various sources, including the National Personnel 
Records Center (NPRC) and U.S. Armed Service Center for 
Research of Unit Records (USASCRUR), official records to 
verify these allegations.

In this connection, it is noted that the NPRC reported that 
no clinical records for medical treatment from 1953-1954 are 
available.  Nor did the RO's search result in recovery of 
service personnel records pertaining to service abroad.  The 
NPRC concluded that, assuming such records did exist, they 
might have been lost to a fire.  The Board acknowledges that 
loss of any such records, assuming they had existed, is not 
due to any fault on the veteran's part, and carefully reviews 
the evidence that is available to ascertain whether a 
favorable resolution of the claim could be had.  

Even so, the Board notes that the veteran's various 
allegations as stated above are largely vague and unspecific 
and do not lend themselves to meaningful corroboration 
efforts.  In fact, the NPRC was informed of these 
allegations, and it determined that the information provided 
by the veteran is not specific enough, particularly in terms 
of relevant dates and names of people involved in the alleged 
stressor incidents, to corroborate these allegations.  See 
USASCRUR correspondence received in April 2001. 

Again, the law is clear that uncorroborated allegations of 
proximity to a combat area, without more, is insufficient to 
establish combat service.  VA's Office of General Counsel has 
defined the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 
(2000)).  The fact that the veteran served in or near a 
"combat zone" does not necessarily mean that he himself 
engaged in combat against the enemy.  Id.  Moreover, a 
general statement in service personnel records that he 
participated in a particular operation or campaign would not, 
alone, establish that he had combat service because the terms 
"operation" and "campaign" encompass combat and non-combat 
activities.  Id.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
citations or other official records.  No single item of 
evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
item.  Id.  The veteran's assertions of combat service are 
not ignored, but are evaluated along with other evidence.  
Id.  However, again, mere assertion of combat service, alone, 
is insufficient to establish this fact.  VAOPGCPREC 12-99; 
Zarycki v. Brown, 6 Vet. App. 91 (1993) (mere presence in a 
combat zone is not sufficient to establish combat service).  

Thus, notwithstanding the lack of availability of clinical 
records from a hospital in France, or service personnel 
records specifically on service abroad, whether or not 
involving combat activity, the veteran's anecdotal reports to 
the effect that he witnessed rape or killed enemy soldiers 
(as opposed to deaths of or injury to U.S. military 
personnel, which could be verified with names, approximate 
dates of death, and places of death) or generally that he was 
in certain places in Korea, are not sufficiently specific for 
the purposes of verification.  These factors, when considered 
along with other considerations - e.g., lack of combat-
specific awards; no notation in DD 214 as to assignment to 
combat duty, etc. - are highly probative and tend to disfavor 
the claim.  On this point, it is noted that the notation of 
"NA" (presumably to mean "not applicable") in the DD 214 
concerning "wounds received as a result of action with enemy 
forces" is particularly probative.  

Moreover, as to the veteran's apparent military specialty 
assignment as a medic, it is important to note that the 
veteran himself did not report that he worked as a medic in 
Korea, which could have physically placed him in the vicinity 
of a combat zone.  Rather, it appears that he might have been 
a hospital worker in France, and the veteran's active service 
period of January 1953 to December 1954, undisputed here, is 
after World War II (service during World War II could have 
placed him in or near combat areas in Europe, including 
France), during the Korean Conflict (June 1950 to January 
1955).  See 38 U.S.C.A. § 101 definitions.  This evidence 
also tends to disfavor the claim as to stressor 
corroboration.      

Again, for the purposes of a PTSD service connection claim, 
unless the veteran is shown to have served in combat through 
official service records or combat citations, not shown here, 
the veteran bears the burden of advancing a stressor that can 
be verified to some extent, even though not as to every 
single detail.  See 38 C.F.R. § 3.159(c)(2)(i) (2005); see 
also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(corroboration of every detail of a stressor, such as a 
veteran's direct, personal involvement in the stressful 
incident, may not be necessary in some circumstances). 

The veteran's various stressor statements, as a whole, are so 
generally and vaguely stated such that they do not provide 
specific dates, or descriptions of traumatic incidents, or 
identification of people involved that could be used for 
further meaningful corroboration purposes.  Nor does the 
veteran adequately explain how the stress so traumatized him 
such that (1) he actually had been exposed to a "traumatic 
event" in which he "experienced, witnessed, or was 
confronted with an event or events that involved actual or a 
threatened death or serious injury, or a threat to the 
physical integrity of self or others" and (2) his "response 
. . . involved intense fear, helplessness, or horror."  See 
Cohen v. Brown, 10 Vet. App. 128, 141 (1997) (quoting DSM-
IV).  Generalized descriptions of stress do not lend 
themselves to meaningful corroboration efforts.  

Thus, the Board recognizes that the law does not strictly 
require that the veteran had physically and personally 
engaged in direct combat for stressor verification purposes 
in every instance (see Pentecost and Cohen); rather, presence 
in or near a combat zone and trauma experienced there, or 
other type of traumatic event, could, on a case-by-case 
basis, support service connection for PTSD, provided however, 
there is sufficient corroboration that such incidents were in 
fact experienced by the veteran.  To do so, however, the 
veteran himself must carry the burden of advancing 
information about such incidents to enable VA to corroborate 
them.  He has not done so here, even though this 
responsibility lies with him under 38 C.F.R. § 3.159(c)(2)(i) 
(2005).   

In light of the foregoing, the evidence does not sufficiently 
support a conclusion that the veteran personally engaged in 
combat, and the provisions of 38 U.S.C.A. § 1154(b) do not 
apply.  There must be credible supporting evidence that the 
alleged stressor actually occurred to warrant service 
connection.  See Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  Nor has the veteran 
advanced the occurrence of a non-combat-specific stressor, in 
the alternative, sufficient to permit further corroboration 
efforts.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and the benefit-of-
reasonable doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005). 

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that a VCAA notice must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").  

As for the duty to notify, the RO notified the veteran in a 
March 2001 letter the basic elements of a PTSD service 
connection claim.  This letter emphasized the importance of a 
verified stressor, as it explicitly informed him that it is 
attempting to do so through communication with the USASCRUR.  
The veteran was asked to notify VA of the sources of evidence 
pertinent to the elements of the claim, and that VA would in 
turn make reasonable efforts to assist him in obtaining such 
evidence.  He was advised that he ultimately bears the burden 
for claim substantiation notwithstanding VA's duty-to-assist 
obligations.  In December 2004, the VA Appeals Management 
Center (AMC) sent the veteran another letter substantially 
similar in content in terms of the first three elements of a 
VCAA notice.  Again, it emphasized the importance of stressor 
verification, and asked him to provide more specific 
information to enable further corroboration.  Further, 
through the rating decision, Statement of the Case (SOC), and 
multiple Supplemental SOCs (SSOCs), the veteran had notice of 
the various regulations applicable to the claim, and why the 
claim remains denied.  As for the fourth element, the 
February 2002 and August 2005 SSOCs included the text of 
38 C.F.R. § 3.159, from which this element is taken.  

The VCAA notice was accomplished well after the issuance of 
the December 1999 rating decision giving rise to this appeal.  
The Board finds no prejudicial error resulted as a result of 
this timing defect.  The Pelegrini Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the agency of original jurisdiction 
(AOJ) decision: "[W]e do not hold that . . . [a] case in 
which pre-AOJ-adjudication notice was not provided . . . must 
be returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court recognized that a 
case-by-case evaluation might be warranted at times.  

Here, VCAA was enacted after perfection of the appeal.  The 
Pelegrini Court said, at p. 120, that where, as here, the 
Section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  This was 
clearly provided, and the Board finds no defect as to the 
timing or even the substantive content of the notice.  

Again, throughout the appeal period, the veteran was notified 
of what the basic legal elements of his claim are and why the 
claim was denied.  Nonetheless, even after he was notified of 
a 60-day opportunity to further comment on the claim through 
the issuance of an August 2005 SSOC reflecting the RO's most 
recent unfavorable determination, no new evidence was 
submitted.  Nor did he claim that VA failed to comply with 
VCAA notice requirements, or that he has any evidence in her 
possession required for full and fair adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 203 (2005).  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes the service verification record, VA medical 
treatment records, lay evidence in the form of the veteran's 
and others' statements.  The Social Security Administration 
was contacted, and this agency informed VA that records 
pertaining to the veteran no longer exist.  The Board's 
remand directives have been completed.  Again, the veteran 
did not report the existence of additional missing, pertinent 
records despite appropriate notice during the appeal period 
that he may do so.  Therefore, the Board concludes that VA 
has met its duty-to-assist obligations.   


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


